Request for reconsideration/other – continued from PTO 303
Continuation of 12 – The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

1. In response for reconsideration filed August 4, 2022, claims 1, 3-4, 9, 11-12, 17 and 26-27 were amended.

2. Applicant argued that, see page 7 paragraph 3 – page 10 paragraphs 3, filed August 4, 2022 with respect to claims 1, 9 and 17, “…However, Applicant respectfully submits that the "end marker solution" in the above-cited passages of 3GPP088 refers to solution of sending the end maker by the PDCP entity because in the three solutions disclosed by 3GPP088, two solutions involving sending end marker by the PDCP entity, while the other solution using QoS flow SN by the new layer. 3GPP088 further compares these solutions and states that the solution of sending the end marker by PDCP entity is preferable. As such, 3GPP088 discloses sending end marker by the PDCP enity, or using QoS flow SN by the new layer, but 3GPP088 has not been shown to teach a solution of sending end marker by the new year (layer). 
Moreover, Westphal discloses that when an MN attempts to handoff between two ARs, the MN may launch a QoS singling packet from the new CoA to the new AR, wherein the QoS signaling packet includes one or more classifier parameters, a previous QoS session ID, a new QoS session ID and a sequence number (See para. [0046] and [0049]-[0058]). The QoS signaling in Westphal is used for establishing QoS along the new data path (data path along the MN, the new AR, the QC and the CN) and tearing down QoS along the segment of the old data path (data path between the QC and the old AR) in the case of MN handoff (See para. [0017] and [0035]). However, while the page 10 of the Office Action offers the QoS signaling packet to teach an end marker control packet, Westphal has not been shown to teach or suggest "sending, by the protocol layer entity of the terminal device, an end marker on the first DRB to a radio access network (RAN) device", wherein the protocol layer entity is above the PDCP layer, as discussed previously . Moreover, Westphal has not been shown to teach or suggest "after First Named Inventor Lifeng HANAttorney Docket: 43968-0891001 / 85317729US05Application No. : 16/530,025Filed: August 2, 2019Page: 10 of 14sending the end marker, starting to send, by the protocol layer entity of the terminal device, a data packet of the QoS flow on the second DRB to the RAN device, wherein the protocol layer entity is above the PDCP layer, as discussed previously . 
Accordingly, 3GPP, 3GPP088 and Westphal, alone or in combination, fail to teach or suggest the above-identified features. The person skilled in the art would not arrive at the subject matter of amended claim 1 combining the teachings of 3GPP088 and Westphal with the teachings of 3GPP without the benefit of hindsight knowledge of the invention. Any conclusion to the contrary would go beyond what he would have objectively inferred from the prior art. 
For at least the foregoing reasons, any combination of 3GPP, 3GPP088 and Westphal, to the extent proper, could not render claim 1 obvious, and claim 1 is patentable over 3GPP, 3GPP088 and Westphal. For similar reasons, independent claims 9 and 17 are also patentable. 
Dependent claims which depend from claims 1 and 9, respectively, are also patentable over 3GPP, 3GPP088 and Westphal for at least these same reasons, and further due to the additional features recited therein. 

In response to applicant's argument, the examiner respectfully disagrees with the argument above.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Regarding claim 1, 3GPP teaches, after the determining the change of the mapping from the QoS flow to the DRB to the mapping from the QoS flow to the another DRB, changing, by the first device, the mapping from the QoS flow to the DRB to the mapping from the QoS flow to a second DRB; and starting to send a data packet of the QoS flow on the another DRB (see page 3, section 4.1, 4.2, the UE will trigger an RRC procedure to request to get an appropriate QOSflow->DRB mapping,  Network will respond (potentially after/while configuring a new DRB/second DRB) by configuring UE with the appropriate QOSflow->DRB mapping, the change in transmission of the QoS flow from the first BRD to the second DRB upon an update of the flow-to-DRB mapping); and 3GPP088 however disclose wherein a protocol layer entity is above a packet data convergence protocol (PDCP) stack of a terminal device (see Fig.2, Fig.3, page 4, the new layer {a protocol layer entity} as is shown in Fig.2, is above the PDCP stack, also reorder the packets based on the QoS flow SN which is introduced in new layer and assigned for the packets per QoS flow in the new layer. The new layer receive the packets of one QoS flow from different DRBs and reorder the packets per QoS flow according to the flow SN order. The flow SN for every packet in new layer will bring the extra overhead in air, while the end marker solution has no extra overhead in air. Therefore, the end marker solution is a better solution for the out of order delivery); after determining a change of mapping from a QoS flow to a DRB to the mapping from the QoS flow to another DRB, sending, by the protocol layer entity of the first device, an end marker on the DRB to a radio access network (RAN) device, wherein the end marker indicates ending of sending a data packet of a QoS flow on the DRB, the end marker is sent in a form of a control data unit, and the control data unit carries an identity of the QoS flow (see Fig.3, showing QoS flow to DRB mapping change, a data packet of the QoS flow on another DRB, section 3, the PDCP sender {a terminal device} inform a last PDCP PDU indicator or an end marker to the PDCP receiver to assist the receiver {a radio access network (RAN) device} to identify the end of transfer in the old DRB. The old PDCP entity should inform the new PDCP entity that the packets of the QoS flow in old PDCP entity have been delivered to upper layer completely and the new layer will deliver the packets from the old PDCP entity firstly and then start to deliver the packets from new PDCP entity when the packets from old PDCP entity have been delivered to upper layer completely. For example, an end marker is inserted by the old PDCP entity after it has delivered all the PDCP packets. Also, the new protocol layer support at least the following functions: to add QoS flow ID field in air in DL/UL; and to perform QoS flow to DRB mapping / the control data unit carries an identity of the QoS flow);  and further Westphal teaches sending, by a terminal device, an end marker to a RAN device, wherein the end marker indicates ending of sending a data packet of the QoS flow on the DRB, the end marker is sent in a form of a control data unit, and the control data unit carries an identity of the QoS flow (see para. 0021, 0046, 0049-0058, upon receiving the QoS context from the previous AR (e.g., AR at position A in FIG. 1) when the QoS context transfer (horizontal signaling between ARs) is successfully executed, when this occurs when the AR 112 launches a QoS signaling packet {an end marker control packet} towards CN 120, and when the context transfer (horizontal signaling) fails for some reason, MN 105 may launch the QoS signaling packet from the new care-of address (CoA), this signaling packet is preferably launched as soon as MN 105 is ready to send packets to CN 120 from the new care-of address (CoA) of MN 105); and after sending the end marker, starting to send, by the terminal device, a data packet of the QoS flow on the another DRB to the RAN device (see para. 0021, 0046, 0049-0058, a mobile node MN, sends a QoS signal as soon as it hands over, in order to insure the QoS establishment on the new connection before transmission resumes. The QoS signalling packet contains at least the QoS flow requirements, session identification for the flow, and classifier parameters helping to identify flow packets for appropriate treatment on the path).

Under the broadest reasonable interpretation,  the combination of the systems of 3GPP, 3GPP088, and Westphal reads upon “determining, by a protocol layer entity of a terminal device, a change of a mapping from a quality of service (QoS) flow to a first data radio bearer (DRB) to a mapping from the QoS flow to a second DRB, wherein the protocol layer entity is above a packet data convergence protocol (PDCP) stack of the terminal device; after the determining the change of the mapping from the QoS flow to the first DRB to the mapping from the QoS flow to the second DRB, sending, by the protocol layer entity of the terminal device, an end marker on the first DRB to a radio access network (RAN) device, wherein the end marker indicates ending of sending a data packet of the QoS flow on the first DRB, the end marker is sent in a form of a control data unit, and the control data unit carries an identity of the QoS flow; and after sending the end marker, starting to send, by the protocol layer entity of the terminal device, a data packet of the QoS flow on the second DRB to the RAN device” as recites in the claim.

2. Applicant argued that, see page 10 paragraph 4 – page 13, filed August 4, 2022 with respect to claims 1, 9, and  17, “…First, Huang has not been shown to teach or suggest "after the determining the change of the mapping from the QoS flow to the first DRB to the mapping from the QoS flow to the second DRB, sending, by the protocol layer entity of the terminal device, an end marker on the first DRB to a radio access network (RAN) device, wherein the end marker indicates ending of sending a data packet of the QoS flow on the first DRB" in amended claim 1. … Therefore, Huang has not been shown to teach or suggest that the protocol layer entity of the terminal device sends an end marker on the first DRB to a radio access network (RAN) device, wherein the protocol layer entity is above a PDCP stack of the terminal device, as recited in amended claim 1. Second, Huang has not been shown to teach or suggest "after sending the end marker, starting to send, by the protocol layer entity of the terminal device, a data packet of the QoS flow on the second DRB to the RAN device" in amended claim 1. Applicant respectfully submits that para. [0157]-[0164] of Huang cited by the Examiner at most discloses, in relation to the abovementioned feature, that the first network device sends an end maker including a QoS flow identifier to the second network device by an Xn interface, and the second network device determines through a PDAP entity that forwarding of a QoS flow completes according to the QoS flow identifier in the end marker. In other words, the cited portion in Huang teaches that the end marker is sent by an Xn interface, which is between network devices, but not on a DRB between a terminal device and a RAN device. Moreover, the cited portion in Huang does not discloses how the first network device proceeds after sending the end marker. Third, the Examiner asserts that Huang discloses sending, by the first device, an end marker on the DRB to a radio access network (RAN) device (See Office Action, page 16). Applicant respectfully disagrees. As discussed above, Huang merely discloses that the first 
First Named Inventor Lifeng HANAttorney Docket: 43968-0891001 / 85317729US05Application No. : 16/530,025Filed: August 2, 2019Page: 13 of14network device sends an end marker to the second network device by the Xn interface, but not on the DRB. In fact, Huang discloses interactions between two 5G base stations, as both the first network device and the second network device being gNBs interconnected by an Xn interface (See FIG. 2 and para. [0005]). In contrast, amended claim 1 recites interactions between the terminal device and the radio access network device on the first DRB and the second DRB. 3GPP088, as discussed in the remarks to the first rejection, also fails to remedy the deficiencies of 3GPP with respect to above-cited features in amended claim 1. 
Accordingly, 3GPP, Huang and 3GPP088, alone or in combination, fail to teach or suggest the above-identified features. The person skilled in the art would not arrive at the subj ect matter of claim 1 combining the teachings of Huang and 3GPP088 with the teachings of 3GPP without the benefit of hindsight knowledge of the invention. Any conclusion to the contrary would go beyond what he would have objectively inferred from the prior art. 
For at least the foregoing reasons, any combination of 3GPP, Huang and 3GPP088, to the extent proper, could not render claim 1 obvious, and claim 1 is patentable over 3GPP, Huang and 3GPP088. For similar reasons, independent claims 9 and 17 are also patentable. 
Dependent claims which depend from claims 1 and 9, respectively, are also patentable over 3GPP, Huang and 3GPP088 for at least these same reasons, and further due to the additional features recited therein. Accordingly, reconsideration and withdrawal of the rejection of claims 1, 3-4, 9, 11-12, 17 and 22-29 under 35 U.S.C. § 103 is respectfully requested.

In response to applicant's argument, the examiner respectfully disagrees with the argument above.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Regarding claim 1,3GPP teaches, determining, by a protocol layer entity of a terminal device, to change a mapping from a quality of service (QoS) flow to a data radio bearer (DRB) to a mapping from the QoS flow to another DRB (see page 3, 4.2, Option A and Option B. An appropriate mapping of a QoS flow to a DRB is obtained by the UE either through RRC signalling or Reflective QoS); and Hunag teaches wherein a protocol layer entity is above a packet data convergence protocol (PDCP) stack of a first device (see para. 0005, a new Access Stratum (AS) protocol layer (which is for example referred to as a Packet Data Association Protocol (PDAP)) is introduced above a Packet Data Convergence Protocol (PDCP) layer to coordinate new functions of a new QoS mechanism in the AS layer. Each PDU Session has one PDAP entity. The 5G base station is divided into a Central Unit (CU) and a Distributed Unit (DU), one base station includes one CU and multiple DUs, see also para. 0021, 0121, the first network device adds, through a packet data association protocol (PDAP) entity of the first network device, the DRB identifier into each data packet forwarded by an Xn interface, to enable a PDAP entity of the RAN network device to match the each data packet with a DRB associated with the each data packet according to the DRB identifier, see also 0196-0197); after determining a change of a mapping from a QoS flow to the DRB to the mapping from the QoS flow to the second DRB, sending, by the first device, an end marker on the DRB to a radio access network (RAN) device, wherein the end marker indicates ending of sending a data packet of the QoS flow on the DRB (see para. 0014-0021, the forwarded/sending data includes an end marker including a QoS flow identifier and the request message includes the at least one piece of DRB information, each of the at least one piece of DRB information includes at least one of: a DRB identifier, DRB configuration information, see also Fig.22, para. 0347, the primary base station transmits data packets from the QoS flow 3 and the QoS flow 4 to the Xn interface data forwarding tunnel (including each end marker) based on the DRB 4, the second DRB in this case), the end marker is sent in a form of a control data unit, and the control data unit carries an identity of the QoS flow (see para. 0157-0164, the RAN device determines, through a PDAP entity of the RAN device, that forwarding of a QoS flow completes according to a QoS flow identifier in an end marker received from an Xn interface); and 
after sending the end marker, starting to send, by the first device, a data packet of the QoS flow on the another DRB to the RAN device; (see para. 0157-0164, the at least one piece of second PDU session information indicating acceptance to the RAN device includes at least one of: a PDU session identifier, at least one piece of Xn interface data forwarding tunnel endpoint information, see also Fig.22, para. 0345-0348,in step 706, the primary base station performs data forwarding based on the Xn interface. This step includes that: the primary base station performs the Xn interface data forwarding based on the DRB, and the primary base station transmits data packets from the QoS flow 3 and the QoS flow 4 to the Xn interface data forwarding tunnel (including each end marker) based on the DRB 4, the second DRB in this case), and further 3GPP088 teaches wherein a protocol layer entity is above a packet data convergence protocol (PDCP) stack of a terminal device (see Fig.2, Fig.3, page 4, the new layer {a protocol layer entity} as is shown in Fig.2, is above the PDCP stack, also reorder the packets based on the QoS flow SN which is introduced in new layer and assigned for the packets per QoS flow in the new layer. The new layer receive the packets of one QoS flow from different DRBs and reorder the packets per QoS flow according to the flow SN order. The flow SN for every packet in new layer will bring the extra overhead in air, while the end marker solution has no extra overhead in air. Therefore, the end marker solution is a better solution for the out of order delivery); after determining a change of mapping from a QoS flow to a DRB to the mapping from the QoS flow to another DRB, sending, by the protocol layer entity of the first device, an end marker on the DRB to a radio access network (RAN) device, wherein the end marker indicates ending of sending a data packet of a QoS flow on the DRB, the end marker is sent in a form of a control data unit, and the control data unit carries an identity of the QoS flow (see Fig.3, showing QoS flow to DRB mapping change, a data packet of the QoS flow on another DRB, section 3, the PDCP sender {a terminal device} inform a last PDCP PDU indicator or an end marker to the PDCP receiver to assist the receiver {a radio access network (RAN) device} to identify the end of transfer in the old DRB. The old PDCP entity should inform the new PDCP entity that the packets of the QoS flow in old PDCP entity have been delivered to upper layer completely and the new layer will deliver the packets from the old PDCP entity firstly and then start to deliver the packets from new PDCP entity when the packets from old PDCP entity have been delivered to upper layer completely. For example, an end marker is inserted by the old PDCP entity after it has delivered all the PDCP packets. Also, the new protocol layer support at least the following functions: to add QoS flow ID field in air in DL/UL; and to perform QoS flow to DRB mapping / the control data unit carries an identity of the QoS flow).


Under the broadest reasonable interpretation,  the combination of the systems of 3GPP, Huang and 3GPP088, reads upon “determining, by a protocol layer entity of a terminal device, a change of a mapping from a quality of service (QoS) flow to a first data radio bearer (DRB) to a mapping from the QoS flow to a second DRB, wherein the protocol layer entity is above a packet data convergence protocol (PDCP) stack of the terminal device; after the determining the change of the mapping from the QoS flow to the first DRB to the mapping from the QoS flow to the second DRB, sending, by the protocol layer entity of the terminal device, an end marker on the first DRB to a radio access network (RAN) device, wherein the end marker indicates ending of sending a data packet of the QoS flow on the first DRB, the end marker is sent in a form of a control data unit, and the control data unit carries an identity of the QoS flow; and after sending the end marker, starting to send, by the protocol layer entity of the terminal device, a data packet of the QoS flow on the second DRB to the RAN device” as recites in the claim.


/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469